Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Continuation filed on 7/22/2021, and subsequent Preliminary Amendment field 7/22/2021.
Claims 1-19 and 22 are pending for this examination.
Claims 3-7, 10-15, and 17-19 were amended.
Claims 20-21 and 23-24 were cancelled.


Amendment to Specifications
The amendments to the specification received on 7/22/2021 are acceptable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/09/2021; 8/09/2021; 11/11/2021; 2/23/2022; 5/14/2022; and 7/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 6-7, 13-14, and 17 is objected to because of the following informalities:  
In claim 6, line 2, “the data element” lacks antecedent basis.  This is the first instance in the claims that a data element is being claimed, and as such should not be using the article “the” which implies antecedence and should be amended to read as --data elements--.
In claim 7, line 2, “the data element” lacks antecedent basis.  This is the first instance in the claims that a data element is being claimed, and as such should not be using the article “the” which implies antecedence and should be amended to read as --data elements--.
In claim 13, line 2, “the data element” lacks antecedent basis.  This is the first instance in the claims that a data element is being claimed, and as such should not be using the article “the” which implies antecedence and should be amended to read as --data elements--.
In claim 14, line 2, “the data element” lacks antecedent basis.  This is the first instance in the claims that a data element is being claimed, and as such should not be using the article “the” which implies antecedence and should be amended to read as --data elements--.
In claim 17, line 3, Applicants included a “Currently Amended” that seems unrelated to either claim 17 or 18 while being in between claims 17 and 18.  Examiner recommends removing this.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner points out that the claimed “mused multiply accumulator” is an unfamiliar / uncommon / unknown term in the art to Examiner.  After a thorough search of Applicant’s Specification, Examiner was only able to find references to this term starting from Paragraphs 0234-0257, and Paragraphs 0286-0310, which are simply sections talking about examples which seem to only recite a word for word reiteration of the claims, without any details or elaboration of what a “mused multiply accumulator” is, and as such Examiner is unable to find any disclose or details within Applicant’s Specification on what the hardware meant by a “mused multiply accumulator” is.  Furthermore, Examiner did a search in Google, and turned up with no hits that could be used to determine what a “mused multiply accumulator” is, and only things that could be found were the current application, parent application, and sister application of the parent which is still within the same family of applications, all having the same issue of providing no details to what the hardware element being talked about is.  The best approximation Examiner could find or think of, with respect to the current claim language which performs a matrix multiply and an add operation with the results of the multiply operation, is a fused multiply-accumulator hardware logic or a fused multiply-add hardware logic, but Examiner is uncertain if either of these guesses is what Applicants were intending.  
Examiner requests clarification from Applicants on exactly what is a “mused multiply accumulator” is, as this is a hardware terminology that Examiner has not heard of before in the art and cannot find references or technical details to get a better understanding of what kind of hardware logic this is and what this hardware logic can do.  For the purposes of the current examination, Examiner will utilize the best educated guess of “mused multiply accumulator” to be a fused multiply accumulator hardware element.

Obvious-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 and 22 of instant Application, respectively contains every element of claims 1-20 of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), as indicated below, and as such are anticipated by the claims of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787):
Claims
Instant Claims
Claims
U.S. Patent No. 11,086,623 (parent application s/n 16/487,787)
Independent claim 1
A processor comprising: 

decode circuitry to decode an instruction having fields for an opcode, an identifier for a first source matrix operand, an identifier of a second source matrix operand, and an identifier for a source/destination matrix operand; and 

execution circuitry to execute the decoded instruction to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand.
Independent claim 1
A processor comprising: 

decode circuitry to decode an instruction having fields for an opcode, an identifier for a first source matrix operand, an identifier of a second source matrix operand, and an identifier for a source/destination matrix operand, wherein the matrices are multi-dimensional and the opcode is to indicate that execution circuitry is to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand; and

execution circuitry to execute the decoded instruction to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand.
Analysis 
Examiner points out that the instant claims are a broader version of the already allowed claimed of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), where the only difference is the removal of some claim language from the first limitation of the decode circuitry from the already allowed claims of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), thus the instant claims are clearly anticipated by just being a broader version of the allowed claims.
Independent claim 8
A method comprising: 

decoding an instruction having fields for an opcode, an identifier for a first source matrix operand, an identifier of a second source matrix operand, and an identifier for a source/destination matrix operand; and 

executing the decoded instruction to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand.
Independent claim 8
A method comprising: 

decoding an instruction having fields for an opcode, an identifier for a first source matrix operand, an identifier of a second source matrix operand, and an identifier for a source/destination matrix operand, wherein the matrices are multi- dimensional and the opcode is to indicate the decoded instruction is to cause execution circuitry to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand; and 

executing the decoded instruction to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand.
Analysis 
Examiner points out that the instant claims are a broader version of the already allowed claimed of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), where the only difference is the removal of some claim language from the first limitation of the decode circuitry from the already allowed claims of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), thus the instant claims are clearly anticipated by just being a broader version of the allowed claims.
Independent claim 15
A non-transitory machine-readable medium storing an instruction which causes a processor to perform a method, the method comprising:

decoding the instruction having fields for an opcode, an identifier for a first source matrix operand, an identifier of a second source matrix operand, and an identifier for a source/destination matrix operand; and 

executing the decoded instruction to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand.
Independent claim 15
A non-transitory machine-readable medium storing an instruction which causes a processor to perform a method, the method comprising: 

decoding the instruction having fields for an opcode, an identifier for a first source matrix operand, an identifier of a second source matrix operand, and an identifier for a source/destination matrix operand, wherein the matrices are multi- dimensional and the opcode is to indicate the decoded instruction is to cause execution circuitry to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand; and

executing the decoded instruction to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand.
Analysis 
Examiner points out that the instant claims are a broader version of the already allowed claimed of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), where the only difference is the removal of some claim language from the first limitation of the decode circuitry from the already allowed claims of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), thus the instant claims are clearly anticipated by just being a broader version of the allowed claims.
Independent claim 22
A system comprising:

a processor; and 

an accelerator coupled to the processor, the accelerator including:

decode circuitry to decode an instruction having fields for an opcode, an identifier for a first source matrix operand, an identifier of a second source matrix operand, and an identifier for a source/destination matrix operand; and 

execution circuitry to execute the decoded instruction to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand and zero unconfigured columns of identified source/destination matrix operand.
Independent claim 20
A system comprising:

a processor; and 

an accelerator coupled to the processor, the accelerator including:

decode circuitry to decode an instruction having fields for an opcode, an identifier for a first source matrix operand, an identifier of a second source matrix operand, and an identifier for a source/destination matrix operand, wherein the matrices are multi-dimensional and the opcode is to indicate that execution circuitry is to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand; and 

execution circuitry to execute the decoded instruction to multiply the identified first source matrix operand by the identified second source matrix operand, add a result of the multiplication to the identified source/destination matrix operand, and store a result of the addition in the identified source/destination matrix operand and zero unconfigured columns of identified source/destination matrix operand.
Analysis 
Examiner points out that the instant claims are a broader version of the already allowed claimed of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), where the only difference is the removal of some claim language from the first limitation of the decode circuitry from the already allowed claims of U.S. Patent No. 11,086,623 (parent application s/n 16/487,787), thus the instant claims are clearly anticipated by just being a broader version of the allowed claims.


	Likewise, the dependent claims of the above cited independent claims carry similar limitations to each other respectively.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debes et al. (US 7,430,578), herein referred to as Debes ‘578.
Referring to claim 1, Debes ‘578 teaches a processor (see Fig. 1, processor 109; see Abstract) comprising: 
decode circuitry (see Fig. 1, decoder 165) to decode an instruction (see Figs. 7A-C, receiving and decoding instructions 701) having fields for an opcode (see Figs. 6A-D, wherein the operation encoding (opcode) format is used for the packed data instructions; see Col. 3, lines 3-5; see Col. 14, lines 35-54), an identifier for a first source matrix operand (see Col. 14, lines 35-54, wherein up to two source operand identifiers are included in the packed data instructions), an identifier of a second source matrix operand (see Col. 14, lines 35-54, wherein up to two source operand identifiers are included in the packed data instructions), and an identifier for a source/destination matrix operand (see Col. 14, lines 35-54, wherein a destination operand identifier is included in the packed data instructions); and 
execution circuitry to execute the decoded instruction (see Fig. 1, execution unit 130; see Figs. 7A-C, step 703) to multiply the identified first source matrix operand by the identified second source matrix operand (see Col. 17, lines 22-36; see Col. 25, lines 31-67, Col. 26, lines 1-60, wherein multiply accumulation (multiply-add) operations are done where the multiply operation is done using the two source operands; see Figs. 7A-B, wherein multiply-add operations is done 714 / 718), add a result of the multiplication to the identified source/destination matrix operand (see Col. 17, lines 22-36; see Col. 25, lines 31-67, Col. 26, lines 1-60, wherein multiply accumulation (multiply-add) operations are done where the addition operation is done using the results of the multiply operations; see Figs. 7A-B, wherein multiply-add operations is done 714 / 718), and store a result of the addition in the identified source/destination matrix operand (see Figs. 7A-B, wherein the results of the multiply-add operations are stored in the destination 720).
Examiner further points out that Debes ‘578 teaches the application of the multiply-add operations being applied to signal processing and matrix operations (see Col. 26, lines 63-67, Col. 27, lines 1-39).
As to claim 2, Debes ‘578 teaches the processor of claim 1 (see Fig. 1, processor 109; see Abstract), wherein the execution circuitry comprises a grid of mused multiply accumulators (see Fig. 8A, wherein the system include a grid of multiple multiply 802-809 units and adder 852-858 units in a packed multiply-adder 801).
As to claim 3, Debes ‘578 teaches the processor of claim l (see Fig. 1, processor 109; see Abstract), wherein identified second source matrix operand is stored in memory (see Col. 6, lines 34-50, wherein computer system 100 includes random access memory (RAM) or other dynamic storage devices as main memory 104 used for storing information and instructions to be executed by processor 109).
As to claim 4, Debes ‘578 teaches the processor of claim l (see Fig. 1, processor 109; see Abstract), wherein the multiplication is per row of the identified first source matrix operand and per column of the identified second source matrix operand (Examiner points out that matrix multiplication between two matrices is inherently done per row of the first matrix and per column of the second matrix, i.e. this is normal method of how matrix multiplication is done in linear algebra).
As to claim 5, Debes ‘578 teaches the processor of claim l (see Fig. 1, processor 109; see Abstract), wherein at least one of the operands is a plurality of registers configured to represent a matrix (see Figs. 2A-B, register filed 150 with multiple register 212 and 201; see Col. 10, lines 34-67, Col. 11, lines 1-25).
As to claim 6, Debes ‘578 teaches the processor of claim l (see Fig. 1, processor 109; see Abstract), wherein the data elements are single precision floating point data elements (see Col. 10, lines 34-67, Col. 11, lines 1-25, wherein the data elements can be integer or floating point data).
As to claim 7, Debes ‘578 teaches the processor of claim l (see Fig. 1, processor 109; see Abstract), wherein the data elements are half precision floating point data elements (see Col. 10, lines 34-67, Col. 11, lines 1-25, wherein the data elements can be integer or floating point data).

Referring to claim 8, Debes ‘578 teaches a method (see Abstract), comprising: decoding an instruction (see Figs. 7A-C, receiving and decoding instructions 701) having fields for an opcode (see Figs. 6A-D, wherein the operation encoding (opcode) format is used for the packed data instructions; see Col. 3, lines 3-5; see Col. 14, lines 35-54), an identifier for a first source matrix operand (see Col. 14, lines 35-54, wherein up to two source operand identifiers are included in the packed data instructions), an identifier of a second source matrix operand (see Col. 14, lines 35-54, wherein up to two source operand identifiers are included in the packed data instructions), and an identifier for a source/destination matrix operand (see Col. 14, lines 35-54, wherein a destination operand identifier is included in the packed data instructions); and executing the decoded instruction (see Figs. 7A-C, step 703) to multiply the identified first source matrix operand by the identified second source matrix operand (see Col. 17, lines 22-36; see Col. 25, lines 31-67, Col. 26, lines 1-60, wherein multiply accumulation (multiply-add) operations are done where the multiply operation is done using the two source operands; see Figs. 7A-B, wherein multiply-add operations is done 714 / 718), add a result of the multiplication to the identified source/destination matrix operand (see Col. 17, lines 22-36; see Col. 25, lines 31-67, Col. 26, lines 1-60, wherein multiply accumulation (multiply-add) operations are done where the addition operation is done using the results of the multiply operations; see Figs. 7A-B, wherein multiply-add operations is done 714 / 718), and store a result of the addition in the identified source/destination matrix operand (see Figs. 7A-B, wherein the results of the multiply-add operations are stored in the destination 720).
Examiner further points out that Debes ‘578 teaches the application of the multiply-add operations being applied to signal processing and matrix operations (see Col. 26, lines 63-67, Col. 27, lines 1-39).
As to claim 9, Debes ‘578 teaches the method of claim 8 (see Abstract), wherein the executing uses a grid of mused multiply accumulators (see Fig. 8A, wherein the system include a grid of multiple multiply 802-809 units and adder 852-858 units in a packed multiply-adder 801).
As to claim 10, Debes ‘578 teaches the method of claim 8 (see Abstract), wherein identified second source matrix operand is stored in memory (see Col. 6, lines 34-50, wherein computer system 100 includes random access memory (RAM) or other dynamic storage devices as main memory 104 used for storing information and instructions to be executed by processor 109).
As to claim 11, Debes ‘578 teaches the method of claim 8 (see Abstract), wherein the multiplication is per row of the identified first source matrix operand and per column of the identified second source matrix operand (Examiner points out that matrix multiplication between two matrices is inherently done per row of the first matrix and per column of the second matrix, i.e. this is normal method of how matrix multiplication is done in linear algebra).
As to claim 12, Debes ‘578 teaches the method of claim 8 (see Abstract), wherein at least one of the operands is a plurality of registers configured to represent a matrix (see Figs. 2A-B, register filed 150 with multiple register 212 and 201; see Col. 10, lines 34-67, Col. 11, lines 1-25).
As to claim 13, Debes ‘578 teaches the method of claim 8 (see Abstract), wherein the data elements are single precision floating point data elements (see Col. 10, lines 34-67, Col. 11, lines 1-25, wherein the data elements can be integer or floating point data).
As to claim 14, Debes ‘578 teaches the method of claim 8 (see Abstract), wherein the data elements are half precision floating point data elements (see Col. 10, lines 34-67, Col. 11, lines 1-25, wherein the data elements can be integer or floating point data).

Referring to claim 15, Debes ‘578 teaches a non-transitory machine-readable medium storing an instruction which causes a processor to perform a method (see Fig. 1, processor 109; see Abstract; also see Col. 9, lines 46-59, wherein the processing core can be represented on a  machine readable media in sufficient detail), the method comprising: decoding the instruction (see Figs. 7A-C, receiving and decoding instructions 701) having fields for an opcode (see Figs. 6A-D, wherein the operation encoding (opcode) format is used for the packed data instructions; see Col. 3, lines 3-5; see Col. 14, lines 35-54), an identifier for a first source matrix operand (see Col. 14, lines 35-54, wherein up to two source operand identifiers are included in the packed data instructions), an identifier of a second source matrix operand (see Col. 14, lines 35-54, wherein up to two source operand identifiers are included in the packed data instructions), and an identifier for a source/destination matrix operand (see Col. 14, lines 35-54, wherein a destination operand identifier is included in the packed data instructions); and executing the decoded instruction (see Fig. 1, execution unit 130; see Figs. 7A-C, step 703) to multiply the identified first source matrix operand by the identified second source matrix operand (see Col. 17, lines 22-36; see Col. 25, lines 31-67, Col. 26, lines 1-60, wherein multiply accumulation (multiply-add) operations are done where the multiply operation is done using the two source operands; see Figs. 7A-B, wherein multiply-add operations is done 714 / 718), add a result of the multiplication to the identified source/destination matrix operand (see Col. 17, lines 22-36; see Col. 25, lines 31-67, Col. 26, lines 1-60, wherein multiply accumulation (multiply-add) operations are done where the addition operation is done using the results of the multiply operations; see Figs. 7A-B, wherein multiply-add operations is done 714 / 718), and store a result of the addition in the identified source/destination matrix operand (see Figs. 7A-B, wherein the results of the multiply-add operations are stored in the destination 720).
Examiner further points out that Debes ‘578 teaches the application of the multiply-add operations being applied to signal processing and matrix operations (see Col. 26, lines 63-67, Col. 27, lines 1-39).
As to claim 16, Debes ‘578 teaches the non-transitory machine-readable medium of claim 15 (see Fig. 1, processor 109; see Abstract), wherein the executing uses comprises a grid of mused multiply accumulators (see Fig. 8A, wherein the system include a grid of multiple multiply 802-809 units and adder 852-858 units in a packed multiply-adder 801).
As to claim 17, Debes ‘578 teaches the non-transitory machine-readable medium of claim 15 (see Fig. 1, processor 109; see Abstract), wherein identified second source matrix operand is stored in memory (see Col. 6, lines 34-50, wherein computer system 100 includes random access memory (RAM) or other dynamic storage devices as main memory 104 used for storing information and instructions to be executed by processor 109).
As to claim 18, Debes ‘578 teaches the non-transitory machine-readable medium of claim 15 (see Fig. 1, processor 109; see Abstract), wherein the multiplication is per row of the identified first source matrix operand and per column of the identified second source matrix operand (Examiner points out that matrix multiplication between two matrices is inherently done per row of the first matrix and per column of the second matrix, i.e. this is normal method of how matrix multiplication is done in linear algebra).
As to claim 19, Debes ‘578 teaches the non-transitory machine-readable medium of claim 15 (see Fig. 1, processor 109; see Abstract), wherein at least one of the operands is a plurality of registers configured to represent a matrix (see Figs. 2A-B, register filed 150 with multiple register 212 and 201; see Col. 10, lines 34-67, Col. 11, lines 1-25).

Referring to claim 22, Debes ‘578 teaches a system (see Fig. 1, system 100; see Abstract), comprising: a processor (see Fig. 1, processor 109); and an accelerator coupled to the processor (see Fig. 1C, wherein the system can comprise of multiple processors, a main processor 224 and a SIMD coprocessor 226; also see Col. 9, lines 46-67, Col. 10, lines 3-17, wherein the SIMD coprocessor is capable of performing SIMD operations including multiple-add/subtract operations while main processing core executes a stream of data processing instructions that control data processing operations of a general type), the accelerator including: decode circuitry (see Fig. 1, decoder 165) to decode an instruction (see Figs. 7A-C, receiving and decoding instructions 701) having fields for an opcode (see Figs. 6A-D, wherein the operation encoding (opcode) format is used for the packed data instructions; see Col. 3, lines 3-5; see Col. 14, lines 35-54), an identifier for a first source matrix operand (see Col. 14, lines 35-54, wherein up to two source operand identifiers are included in the packed data instructions), an identifier of a second source matrix operand (see Col. 14, lines 35-54, wherein up to two source operand identifiers are included in the packed data instructions), and an identifier for a source/destination matrix operand (see Col. 14, lines 35-54, wherein a destination operand identifier is included in the packed data instructions); and execution circuitry to execute the decoded instruction (see Fig. 1, execution unit 130; see Figs. 7A-C, step 703) to multiply the identified first source matrix operand by the identified second source matrix operand (see Col. 17, lines 22-36; see Col. 25, lines 31-67, Col. 26, lines 1-60, wherein multiply accumulation (multiply-add) operations are done where the multiply operation is done using the two source operands; see Figs. 7A-B, wherein multiply-add operations is done 714 / 718), add a result of the multiplication to the identified source/destination matrix operand (see Col. 17, lines 22-36; see Col. 25, lines 31-67, Col. 26, lines 1-60, wherein multiply accumulation (multiply-add) operations are done where the addition operation is done using the results of the multiply operations; see Figs. 7A-B, wherein multiply-add operations is done 714 / 718), and store a result of the addition in the identified source/destination matrix operand and zero unconfigured columns of identified source/destination matrix operand (see Figs. 7A-B, wherein the results of the multiply-add operations are stored in the destination 720).
Examiner further points out that Debes ‘578 teaches the application of the multiply-add operations being applied to signal processing and matrix operations (see Col. 26, lines 63-67, Col. 27, lines 1-39).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nair et al. (US 6,944,747) teaches a system and method for doing matrix operations, the system including a separate matrix data coprocessor with source matrix and destination matrix and with operations such as matrix multiply, matrix multiple-accumulate, matrix addition, etc. being performed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183